                                Case 3:19-cv-00634-MMD-CLB Document 32 Filed 06/29/20 Page 1 of 1




                            1   ELLEN JEAN WINOGRAD
                                NEVADA BAR NO. 815
                            2   WOODBURN AND WEDGE
                                6100 Neil Road, Suite 500
                            3
                                Post Office Box 2311
                            4   Reno, Nevada 89505
                                Telephone: (775) 688-3000
                            5   Facsimile: (775) 688-3088

                            6   Attorney for Plaintiff Christopher Bnmeau

                            7
                                                             UNITED STATES DISTRICT COURT
                            8                                     DISTRICT OF NEVADA

                            9   CHRISTOPHER BRUNEAU,                               Case No.: 3:19-cv-00634-MMD-CBC

                           10                   Plaintiff,
                                vs.
                           11                                                            XXXXXXXX ORDER FOR
                                                                                        [PROPOSED]
                                COUWRYWIDE MOVING PLUS, LLC;                              DEFAULT JUDGMENT
                           12
                                SUPREME VAN LINES; and DOES I-X,
                           13   inclusive,


                           14                   Defendant(s).

                           15           Default was entered. Plaintiff moved for Default Judgment against Defendants jointly

                           16   and severely and good cause appearing Judgment is hereby entered in the amount of

                           17   $24,169.36.

                           18           Judgment: $14,800
                                        Attorney's Fees: $8,417.50
                           19
                                        Costs: $951.86
                           20
                                RESPECTFULLY SUBMITTED this /^ day of June, 2020.
                           21
                                WOODBURN AND WEDGE
                           22

                           23

                           24         ELLKN JEAN WtNOGRAD
                                      NEVADA BAR NO. 815
                           25         Attorney for Christopher Bmneau
                                                                                       IT IS SO ORDERED.
                           26
                                                                                       Dated this _ day of June, 2020.
                           27
                                              6/29/2020
                           28
                                                                                       District Judge
TOODBURN AND WEDGE
100 Neil Road, Suite 500
    Mdi^/l^i C0<;1 1                                                         -1-
